Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 1 of 9 PagelD #: 1234

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEES
FOR IXIS REAL ESTATE CAPITAL
TRUST 2006-HE3 MORTGAGE PASS
THROUGH CERTIFICATES, SERIES
2006-HES,

Plaintiff,
C.A. No. 19-092-JJM-LDA

¥.

MASON P, WILSON, III, LISA M,

WILSON, DUNKIN ENGINEERING

SOLUTIONS, LLC, SABRINA

PETRARCA, AND VNA CARE OF

NEW ENGLAND, ALIAS,
Defendants,

Nee” eee” Siena” Sime! et” Siar” Me Mee Se See gee ee Ne Se Me ee ee ee”

 

MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief United States District Judge.

In June 2006, Lisa M. Wilson and Mason P. Wilson, III (“the Wilsons”) secured
a mortgage for $150,000 for their home at 86 Helen Avenue, Coventry, Rhode Island.
ECF No. 62 9 1. About a year later, Deutsche Bank National Trust Company, as
Trustee for IXIS Real Estate Capital Trust 2006-HE3 Mortgage Pass Through
Certificates, Series 2006-HE3 (“Deutsche Bank”) became the custodian and trustee
of the mortgage. /d. ] 4. The language in the signed mortgage covenanted that the
Wilsons “defend generally the title of the Property against al] claims and demands”

in the best interest of the mortgagee, Deutsche Bank. /d. { 10. The agreement also

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 2 of 9 PagelD #: 1235

covenanted that the Wilsons “pay all taxes, assessments, charges, fines, and
impositions attributable to the Property.” Jd. | 11.

One year into the mortgage, the Wilsons began defaulting on their payments.!
They also failed to pay the Hopkins Hill Fire District taxes. /d. 4 16. Both Deutsche
Bank and the Wilsons were notified of a scheduled tax sale, but neither appeared to
pay off the balance. Birdsong Associates (“Birdsong”) purchased the Property at the
September 2014 tax sale. Jd. 9.17. Birdsong was a third-party purchaser in an arm’s
length transaction with no relation to any of the Wilson family members or Deutsche
Bank. Following the purchase, Birdsong notified the Wilsons that it intended to
initiate foreclosure proceedings. Jd, { 19. Deutsche Bank was also notified of the
foreclosure. ECF No. 638 { 20.

Deutsche Bank never redeemed the tax title. ECF No, 69 { 16. Birdsong
sought a Rhode Island Superior Court decree barring all rights of redemption
following the tax sale deed, vesting all legal and equitable title of the Property in
Birdsong. ECF No. 62 { 21. The Rhode Island Superior Court granted this decree in
January 2016. Jd. | 22; ECF No. 63 7 34. Birdsong conveyed the Property to
Coventry [V-14, RIGP (“Coventry IV-14”) by a quitclaim deed. ECF No. 69 § 21, At
this point, Deutsche Bank tried to buy the Property from Coventry [V-14 for $20,000.
ECF No. 62 7 24: ECF No. 63 ¥ 39. Coventry IV-14 countered with $100,000, but

negotiations broke down and Coventry [V-14 retained ownership. ECF No. 63 { 39.

 

1 Because they were not up to date on their homeowners’ insurance policy
premiums, Deutsche Bank made insurance payments on their behalf, adding to a
deficit of more than $12,000 in the Wilson’s escrow account. ECF No. 68 §] 13-14.

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 3 of 9 PagelD #: 1236

Coventry IV-14 also tried to foreclose on the Wilsons, but the proceedings were
ultimately dismissed when Dunkin Engineering Solutions, LLC (“Dunkin”)? agreed
to purchase the Property for $75,000. ECF No. 62 [ 27, 29, 31-32. Mason P. Wilson
Jr. and Norma J. Wilson, Defendant Mr. Wilson’s father and stepmother, formed
Dunkin for the purposes of buying the Property so that the Wilsons could continue to
live there. Jd. [§ 34, 36. At its formation, the Wilsons had no legal mterest in
Dunkin. ECF No. 68 { 53. The Bank inquired about purchasing the Property from
Dunkin, but Dunkin rejected its inquiry. Jd, J 54.

Dunkin placed the Property in the Wilson Family Revocable Trust. ECF No.
62 § 38. Months later, Mason P. Wilson, Jr. died. Jd. {| 40. Nearly a year later,
Defendant Mr. Wilson died. /d. J 42. After Norma Wilson’ died, the Wilson Family
Revocable Trust distributed the Property to Defendant Lisa Wilson. Ja. | 44, 46.
Ms. Wilson remains the sole owner and sole beneficiary of the Trust and the original
Property at issue in this dispute.

Deutsche Bank filed this lawsuit, alleging both legal claims for breach of
contract and equitable claims seeking to be made whole because of the Wilson’s
default. Now that discovery has concluded, Deutsche Bank filed a Motion for
Summary Judgment against Lisa Wilson on Count One breach of contract. ECF No.

59. Ms. Wilson and Dunkin object to Deutsche Bank’s motion and in turn filed their

 

2 Coventry [V-14 required that the property be sold to a third party. ECF No.
69 | 26.

3 Upon the deaths of her husband and son, Norma Wilson updated the trust
beneficiary to name Lisa Wilson.

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 4 of 9 PagelD #: 1237

own Motions for Summary Judgment seeking dismissal of all claims. ECF Nos, 61,
64.
STANDARD OF REVIEW

When ruling on a motion for summary judgment, the court must look to the
record and view all the facts and inferences therefrom in the light most favorable to
the nonmoving party. Continental Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370,
373 (1st Cir. 1991). Once this is done, Rule 56(c) requires that summary judgment
be granted if there is no issue as to any material fact and the moving party is entitled
to judgment as a matter of law. A material fact is one affecting the lawsuit’s outcome.
URI Cogeneration Partners, L.P. v. Bd. of Governors for Higher Educ., 915 F. Supp.
1267, 1279 (D.R.I. 1996).

The analysis required for cross‘motions for summary judgment is the same.
Scottsdale Ins. Co. v. Torres, 561 F.3d 74, 77 (st Cir. 2009) “The presence of cross-
motions neither dilutes nor distorts this standard of review”). In evaluating cross-
motions, the court must determine whether either party is entitled to judgment as a
matter of law based on the undisputed facts. Id.

DISCUSSION

Deutsche Bank’s claims fall into two categories, legal claims for breach of
contract and equitable claims rooted in Deutsche Bank’s loss of its mortgage interest
in favor of Ms. Wilson’s inheritance of the Property held in trust. The Court will

address the legal claims first.

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 5 of 9 PagelD #: 1238

A. Counts One and Five for Breach of Contract

Deutsche Bank asserts that the Wilsons breached the mortgage contract
through their nonpayment and default, causing the Bank $205,029 in damages. ECF
No. 62 | 50. Deutsche Bank admits that because of the Superior Court order, it lost
its security interest in the Property. ECF No. 60 at 4. Without relying on any
persuasive case law,4 Deutsche Bank argues that Ms. Wilson effectively redeemed the
Property when she inherited it from Dunkin after Norma Wilson’s death. ECF No. 67
at 14. Because Ms. Wilson owns the Property now, Deutsche Bank argues she has
breached the mortgage and is liable for its damages in the form of the mortgage terms.

To prove a breach of contract claim, a plaintiff must show that “(1) an
agreement existed between the parties, (2) the defendant breached the agreement, and
(3) the breach caused (4) damages to the plaintiff.” Barkan v. Dunkin’ Donuts, Inc., 627
F.3d 34, 39 (1st Cir. 2010). There was undoubtedly an agreement between the parties
here and the Wilsons do not dispute that they defaulted on the mortgage. However, once
Birdsong purchased the Property at the tax sale and the Rhode Island Superior Court
entered judgment in Birdsong’s favor in January 2016, declaring that “all rights of
redemption [were] forever foreclosed and barred,” Birdsong owned the Property free

and clear and neither the Wilsons nor Deutsche Bank could challenge that.

 

4 In a footnote, Deutsche Bank suggests that the Court could certify the
question to the Rhode Island Supreme Court of whether Rhode Island’s tax title
foreclosure statutes affect Ms. Wilson’s obligations under the mortgage and whether
covenants she made in the mortgage can be enforced through equitable or legal
remedies. ECF No. 67 at n. 5. While the Rhode Island Supreme Court is the “ultimate
arbiter” of unsettled questions of Rhode Island law, see W. Reserve Life Assu. Co. of
Ohio v. ADM Assoc., 737 F.3d 185, 136 (1st Cir. 2013), the Court finds that it is
unnecessary to request such a certification,

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 6 of 9 PagelD #: 1239

In this claim, Deutsche Bank essentially asks the Court to set aside the tax
sale, ignore the court judgment, and revive the mortgage. Rhode Island’s tax title
statutory framework requires a timely answer to a petition to foreclose all rights of
redemption, which both parties failed to do. R.I. Gen. Laws § 44-9-29. And the only
way a tax sale can be set aside is if a party was not properly notified. R.I. Gen. Laws
§ 44-9-11. Looking at the record, there is no dispute here that the Wilsons and
Deutsche Bank were properly notified and failed to redeem the Property at the tax
sale. Deutsche Bank concedes that it did not monitor unpaid fire district tax
delinquencies, ECF No. 68 J 19. Deutsche Bank was on notice two different times
about the tax sale and the foreclosure proceedings in 2016 and failed to appear to
either pay the fire district taxes or otherwise assert its interest. Jd. 35. Deutsche
Bank also acknowledged that the foreclosure proceedings “[flew] under [its] radar.”
ECF No. 68 { 30.

The Court rejects Deutsche Bank’s suggestion that the Wilsons effectively
redeemed the Property when Lisa Wilson inherited it from the Trust. The tax sale and
court judgment confirmed Birdsong’s ownership and forever barred Deutsche Bank
and the Wilson’s right to redeem. Medeiros v. Bankers Tr. Co., 38 A.3d 1112, 1119
(R.I. 2012) (party who defaulted in a tax lien case is precluded from intervening in
any subsequent claim to the property). Birdsong then sold its legal and equitable
title to Coventry IV-14 who then sold it to Dunkin, a company in which Defendants
held no legal interest. ECF No. 63 {| 33-34.

Because Deutsche Bank failed to redeem the Property sold at the tax sale

within the period provided by law, Birdsong’s title became absolute and the mortgage

 

 

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 7 of 9 PagelD #: 1240

between the Wilsons and the Bank was extinguished and unenforceable. 11PT2
West’s McKinney's Forms Real Property Practice § 5A/145; First Nat. Bank of
Downsville v. Atkin, 183 Misc. 2d 425, 428-29 (N.Y. Sup, Ct. 2000), affd, 279 A.D.2d
779 (N.Y. App. Div. 2001) (foreclosure of a tax lien terminates a mortgage
relationship). Therefore, Deutsche Bank’s breach of contract claims fail and the Court
GRANTS Dunkin’s and Ms. Wilson’s motions on Counts One and Five and DENIES
Deutsche Bank’s motion on Count One.

B. Count Two, Three, Four, and Six -- Equitable Claims

Alternatively, Deutsche Bank also seeks redemptive remedies through
equitable claims. It seeks a declaratory judgment, creation of a constructive trust
for the Property, an equitable lien, and damages for unjust enrichment because it
paid the Property’s taxes and insurance from 2014 until mid-2016. Dunkin and
Ms. Wilson move for summary judgment on these claims,

There is an undercurrent to Deutsche Bank's claims that permeates its position
that it is entitled to an equitable resolution. Deutsche Bank argues that an arbiter
could reasonably infer that Norma and Mason P. Wilson Jy. always intended to give
the Property to the Wilsons, forming Dunkin to skirt their multiple defaults. Looking
at the record, there are no facts to support a reasonable inference that Norma Wilson
devised a scheme to ensure that Ms. Wilson ended up with title to the Property. The
only evidence Deutsche Bank points to is that, while Dunkin charged the Wilsons
rent, they only paid for six months (amounting to $3,600) out of the forty-six months
that Norma Wilson owned Dunkin. The fact that Ms. Wilson, who lived in the

Property at the time of the tax default, is the title owner again after inheriting the

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 8 of 9 PagelD #: 1241

Property through a Trust because her husband, mother-in-law, and father-in-law
passed away during a span of eighteen months, is unfortunate, but a totally random
happenstance.

Deutsche Bank’s final equitable claim sounds in unjust enrichment. To prevail
on an unjust enrichment claim, the plaintiff must show: “(1) that he or she conferred
a benefit upon the party from whom relief is sought; (2) that the recipient appreciated
the benefit; and (3) that the recipient accepted the benefit under such circumstances
that it would be inequitable for [the recipient] to retain the benefit without paying
the value thereof.” Hmond Plumbing & Heating, Inc. v. BankNewport, 105 A.3d 85,
90 (R.I. 2014) (quoting Dellagrotta v. Dellagrotta, 873 A.2d 101, 113 (R.I. 2005); S-
Cty. Post & Beam, Ine. v. McMahon, 116 A.3d 204, 210-11 (R.1. 2015),

Deutsche Bank argues that Dunkin and Ms. Wilson should make restitution
for insurance and taxes it paid on the Property from 2014 until July 2016 and should
reimburse the Deutsche Bank for insurance proceeds it paid to Mason Wilson III in
September 2016 for damage to the Property. During this period, however, Dunkin
did not own the Property so did not obtain nor appreciate any benefit from Deutsche
Bank’s payments. As the subsequent purchaser of the Property at the time of the tax
sale, it could be argued that it was Birdsong who benefitted from the Bank’s
payments, but the Deutsche Bank is not seeking any relief from the intervening
purchaser, Deutsche Bank is not entitled to recover against Dunkin or Ms. Wilson

for unjust enrichment.

 
Case 1:19-cv-00092-JJM-LDA Document 74 Filed 07/26/21 Page 9 of 9 PagelD #: 1242

Considering the Court’s determination that Deutsche Bank’s breach of
contract claims fail as a matter of law, it warrants no equitable relief resulting from
Ms. Wilson’s inheritance of the Property, Dunkin was a legitimate purchaser of the
Property from Coventry I'V-14 and so did not ewe Deutsche Bank any equitable duty.
Desnoyers v. Metropolitan Lite Ins. Co., 272 A.2d 683, 690 (R.I. 1971). There is no
constructive trust and title to the Property remains with Ms. Wilson as beneficiary of
the Dunkin Trust. The Court GRANTS Defendants’ Motion for Summary Judgment
on Counts Two, Three, Four, and Six.

CONCLUSION

The Court GRANTS Dunkin’s and Ms, Wilson’s Motions for Summary

Judgment on all counts. ECF Nos, 61, 64. The Court DENIES Deutsche Bank's

Motion for Summary Judgment on Count One. ECF No. 59.

John J. McConnell, Jr.
Chief Judge
United States District Court

July 26, 2021

 
